DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response After Final filed 02/25/2021. 
The status of the Claims is as follows:
Claims 2 and 18-21 have been cancelled;
Claims 1 and 3-17 are pending and have been examined. 



Allowable Subject Matter
Claims 1 and 3-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed at least one of the plurality of driver assemblies has the first driver positioned on the jaw centerline such that the first driver and the driver cam are positioned on the jaw centerline, in addition to the claimed limitations recited in Claim 1.

Where the Prior Art, Kostrzewski for example, teaches a driver located on the jaw centerline (Fig. 24) and ‘152 teaches a driver cam located on the jaw center line (Fig. 6). However, the Prior Art fails to teach both a driver and driver cam as claimed position ON the jaw center line.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731